internal_revenue_service number release date index number ------------------------------------------------------------ ------------------------- ---------------------------- ------------------------------ attn ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ---------- telephone number -------------------- refer reply to cc tege eoeg eo2 plr-t-103432-15 date date legend ------------------------------------------------------------------------------- charity -------------------------------------------------------------------- trust dear ---------------- this letter responds to a letter from your authorized representative dated date and subsequent correspondence requesting a ruling that the trust’s exchange of assets for units with respect to charity’s endowment receipt of payments with respect to the units and the holding and redemption of units as described below will not generate unrelated_business_taxable_income to trust trust represents the facts as follows facts trust is a charitable_remainder_unitrust described in sec_664 of the internal_revenue_code_of_1986 as amended the code under the terms of the trust agreement trust’s donor is entitled to an annual payout of a unitrust_amount equal to a percentage of the net fair_market_value of trust’s assets the remainder_interest in trust will be distributed to charity as the remainder beneficiary charity is recognized as a tax-exempt_organization described in sec_501 and classified as a public charity described in sec_509 and sec_170 of the code charity’s primary purpose is to support a particular religious community and its religious health social service and educational institutions charity provides financial and administrative support to approximately one hundred and fifty organizations in its region charity maintains an endowment through an investment_partnership with other tax- exempt_organizations the investment_partnership holds a widely diversified portfolio of plr-t-103432-15 assets including cash cash equivalents domestic and foreign public equities real_estate domestic and foreign bonds and other fixed income securities mutual funds private equity securities emerging markets and various other alternative investment classes much of the income earned by the endowment fund consists of passive_income such as dividends interest and capital_gains but some income has been debt-financed or is otherwise treated as unrelated_business_taxable_income under sec_512 charity pays out a certain amount of its unrestricted endowment fund each year to fund its operations creating an unrestricted annual endowment spending rate this annual spending rate is determined according to the factors in the version of the uniform prudent management of institutional funds act enacted in charity’s state these include the duration and preservation of the endowment fund the purposes of the institution general economic conditions possible effects of inflation or deflation the expected total return from investment other resources of the institution and the investment policy of the institution each year charity’s senior managers recommend a spending rate to the budget and administration committee of its board_of directors the committee considers and recommends a rate to the full board which votes to adopt that year’s rate the spending rate has historically stayed fairly consistent charity will become the sole trustee of trust prior to the exchange for assets for units in its capacity as trustee charity will want trust to benefit from its diversified and efficient investment and allow trust to earn a return equal to that realized by endowment fund to this end charity and trust propose to enable trust to participate indirectly in the return on charity’s endowment by entering into an agreement that will provide for the exchange of trust assets for units with respect to the endowment the number of the units assigned to trust will be based on the value of a unit at the time trust’s assets are conveyed to charity the endowment fund will be unitized so that the value of the unit can be determined at any given time the value of a unit at any time will equal the net value of the assets in the endowment fund divided by the number of units outstanding at such time charity will not reserve or exclude any part of its unrestricted endowment fund earnings from the value of the units each unit will give trust a contractual right to receive periodic_payments based on the number of units owned multiplied by the same spending rate that charity uses as described above the contract will provide that trust can choose to either reinvest part of the periodic_payments in additional units or redeem units depending on trust’s cash requirements for meeting its minimum distribution the value of the units both at the time of acquisition and redemption will be based on the value of all underlying investment_assets any income realized by the endowment fund but not paid out as part of the annual distributions and any unrealized_appreciation or depreciation in the endowment fund itself will be reflected in the value of the outstanding units under the contract trust will have no ownership_interest in the underlying assets of the endowment or the investment_partnership and no contractual rights with respect to other trusts also invested in units with respect to the endowment all endowment plr-t-103432-15 investments will continue to be made in charity’s name and for charity’s benefit except for the right to review the payout computation trust will have no power or right of any kind to control direct supervise recommend or review charity’s business activities operations or decisions with respect to the endowment or the investment_partnership trust will not have the right to veto or opt_out of any of the underlying endowment investments when charity makes decisions regarding the endowment investments it will not be acting in its capacity as trustee of trust the contract will provide that with respect to the issuance of units charity is neither a partner nor an agent of trust trust will not be or become liable for any cost expense or payment incurred or due by charity or for which charity is liable or responsible relating to the endowment or its interest in the investment_partnership and its assets other than bearing its allocable portion of the costs of management as described below charity will indemnify and hold trust harmless from and against any liability arising out of any_action or inaction by charity with respect to the endowment or the underlying assets charity will pay any_tax owed on unrelated_business_taxable_income earned by the endowment’s portfolio charity will not assess a fee for managing and administering its endowment fund however it expects to recover its actual costs of managing the endowment including the actual costs of management of trust assets as a charge against the total investment return of the endowment these costs will decrease the value of trust’s units law and analysis sec_511 imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 of the code sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_512 excludes from the definition of unrelated_business_taxable_income all dividends interest payments_with_respect_to_securities_loans as defined in subsection a amounts received or accrued as consideration for entering into agreements to make loans and annuities and all deductions directly connected with such income sec_512 of the code excludes from the definition of unrelated_business_taxable_income certain rents sec_512 excludes from the definition of unrelated_business_taxable_income all gains or losses from the sale exchange or other_disposition of property other than plr-t-103432-15 property_held_primarily_for_sale to customers in the ordinary course of a trade_or_business sec_513 defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function sec_513 provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services an activity does not lose its identity as a trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization sec_664 of the code provides in part that a charitable_remainder_unitrust shall for any taxable_year not be subject_to any_tax imposed by subtitle a unless a_trust has unrelated_business_taxable_income within the meaning of sec_512 of the code determined as if part iii of subchapter_f applied to such unitrust in which case there is imposed on the unitrust an excise_tax equal to the amount of such unrelated_business_taxable_income sec_664 defines a charitable_remainder_unitrust as a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in subparagraph a and other than qualified gratuitous transfers described in subparagraph c may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in subparagraph a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_1_512_b_-1 of the income_tax regulations regulations states that whether a particular item_of_income falls within any of the modifications provided in sec_512 shall be determined by all the facts and circumstance of each case plr-t-103432-15 sec_1_512_b_-1 excludes from the computation of unrelated_business_taxable_income certain investment_income including dividends interest payments_with_respect_to_securities_loans as defined in sec_512 annuities income from notional_principal_contracts as defined in sec_1_863-7 or regulations issued under sec_446 other substantially_similar income from ordinary and routine investments to the extent determined by the commissioner and all deductions directly connected with any of the foregoing items of income sec_1_512_b_-1 excludes from the computation of unrelated_business_taxable_income certain investment_income including gains or losses from the sale exchange or other_disposition of property other than i stock_in_trade or property of a kind which would be property included in the inventory of the organization if on hand at the close of the taxable_year or ii property_held_primarily_for_sale to customers in the ordinary course of a trade_or_business sec_1_513-1 includes gross_income of an exempt_organization subject_to the tax imposed by sec_511 in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions sec_1_513-1 provides that for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 provides that in determining whether a trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued sec_1_513-1 provides that in general gross_income derives from an unrelated_trade_or_business within the meaning of sec_513 if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question - the activities of producing and distributing the goods or performing the services involved - and the accomplishment of the organization’s exempt purposes sec_1_513-1 provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production plr-t-103432-15 of income and is substantially related for purposes of sec_513 only if the causal relationship is a substantial one whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends upon the facts and circumstances a charitable_remainder_unitrust described in sec_664 pays a fixed percentage of the value of its assets to an individual for a term of years or a life-time and then transfers the remainder to or for_the_use_of an organization described in sec_170 under sec_664 income from such trusts is exempt from federal_income_tax however under sec_664 an excise_tax is imposed equal to the amount of any unrelated_business_taxable_income of the trust for exempt_organizations including charitable_remainder unitrusts income from certain passive investments such as interest dividends rent from taxation and similarly produced passive_income is generally excluded from taxation as unrelated_business_income by sec_512 in addition gains from sale_or_exchange of property other than property that is stock_in_trade or primarily held_for_sale to customers in the ordinary course of business are excluded from the computation of unrelated_business_taxable_income by sec_512 sec_1_512_b_-1 provides that whether the modifications of sec_512 apply depends upon the facts and circumstances of each case in this case trust will not acquire any ownership_interest or rights in the assets of the endowment by investing its assets in units and holding the units an investment in units will not give trust any power or right to control direct supervise recommend or review the business activities operations or decisions of charity with respect to the endowment nor will it give trust the right to veto or opt_out of any underlying investment in the endowment likewise an investment in units will not give trust a proprietor’s interest in the profits and losses of the endowment rather a unit will represent a mere contractual right to receive periodic_payments from the endowment as determined by charity furthermore trust’s investment in units with respect to the endowment will not be characterized as a partnership for federal_income_tax purposes charity and trust will not hold themselves out as partners or manifest any intention to join together in the conduct of an enterprise on the contrary the contract between charity and trust will specifically state that charity is not a partner or an agent of trust with respect to the issuance and holding of units furthermore the proposed arrangement between charity and trust has none of the characteristics that are commonly associated with a partnership trust’s investments in units with respect to the endowment do not give trust any ownership_interest in the underlying assets of the endowment and the relationship between charity and trust will not be in the nature of a partnership or agency plr-t-103432-15 accordingly the payments from the charity will reflect ordinary_income and not take on the character of the income of the underlying assets although trust has represented that some of the assets in the endowment are debt- financed or otherwise treated as producing unrelated_business_taxable_income to charity under sec_512 the character of the assets in the endowment will not determine the character of charity’s payments to trust trust will only have a right to the amount of income from the unit payout that charity determines in its sole discretion under its spending policy the payment that trust will receive is based on a contract not on the character or performance of the underlying assets therefore any debt-financing associated with an underlying asset in the endowment is not relevant in determining whether trust has any unrelated_business_taxable_income trust’s exchange of assets for units will be an investment activity and the receipt of payments with respect to those units will be income from ordinary and routine investments of the type that is excludible from unrelated_business_taxable_income by reason of sec_512 and sec_1_512_b_-1 accordingly neither the receipt of payments with respect to the units nor the holding of the units will result in the receipt of unrelated_business_taxable_income to trust in addition the proposed contract between trust and charity allows trust to redeem units and receive from charity the value of a unit on the date trust surrenders it to charity under the facts of the contractual arrangement units will be neither inventory nor property that is primarily held_for_sale to customers in the ordinary course of business a redemption of units will fall within sec_512 and sec_1_512_b_-1 and be treated as gain_or_loss recognized in connection with the investment activities of trust thus money trust will receive when it redeems units will not be characterized as unrelated_business_taxable_income conclusion based solely on the facts and representations submitted we rule that trust’s exchange of assets for units with respect to charity’s endowment receipt of payments with respect to the units and holding and redeeming units will not generate unrelated_business_taxable_income to trust the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an individual with authority to bind the taxpayer this office has not verified any of the material submitted in support of the request for rulings and such material is subject_to verification on examination no ruling is granted as to whether charity qualifies as an organization described in sec_501 and except as expressly provided above no opinion is expressed or implied plr-t-103432-15 concerning the federal_income_tax consequences of any other aspects of any transaction or item_of_income set forth in the ruling letter in particular no opinion is expressed or implied concerning whether income or loss from a surrender or redemption of units is treated as ordinary_income or loss or as gain_or_loss from the sale_or_exchange of a capital_asset this ruling letter is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely andrew f megosh jr senior tax law specialist branch tege associate chief_counsel cc
